ACCEPTED
                                                                                       03-15-00248-CV
                                                                                               6159651
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  7/21/2015 2:42:22 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                        IN THE COURT OF APPEALS
                    FOR THE THIRD DISTRICT OF TEXAS
                                AT AUSTIN                             FILED IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
BRIGHAM EXPLORATION                      §                     7/21/2015 2:42:22 PM
COMPANY, BEN M. BRIGHAM,                 §                       JEFFREY D. KYLE
DAVID T. BRIGHAM, HAROLD D.              §                             Clerk
CARTER, STEPHEN C. HURLEY,               §
STEPHEN P. REYNOLDS,                     §
HOBART A. SMITH, SCOTT W.                §            NO. 03-15-00248-CV
TINKER, STATOIL ASA, and                 §
FARGO ACQUISITION, INC.,                 §
                                         §
                         Appellants,     §
                                         §
v.                                       §
                                         §
RAYMOND BOYTIM, et al.,                  §
Individually and on Behalf of All        §
Others Similarly Situated,               §
                                         §
                         Appellees.      §

                 UNOPPOSED MOTION TO EXTEND TIME
                     TO FILE APPELLANTS’ BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.5, Brigham Exploration Company, Ben M.

Brigham, David T. Brigham, Harold D. Carter, Stephen C. Hurley, Stephen P.

Reynolds, Hobart A. Smith, and Scott W. Tinker, Appellants in the above-entitled

and numbered cause, request an extension of the time within which to file their

Appellants’ Brief. In support of this request, Appellants respectfully represent to

the Court as follows:



UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF—PAGE 1
        1.    The reporter’s record and exhibits were filed in this case on July 9,

2015.

        2.    The clerk’s record and supplemental clerk’s records were filed in this

case on June 4, 2015, June 5, 2015, and June 12, 2015.

        3.    This is an interlocutory appeal from a class-certification order. The

Appellants’ brief is currently due on July 29, 2015. Appellants need additional

time and seek a 30-day extension, until August 28, 2015.

        4.    This is the first extension that these Appellants have sought in this

matter.

        5.    These Appellants need additional time to file their brief because the

undersigned counsel have heavy briefing responsibilities in other trial and

appellate matters.

        6.    Counsel will need sufficient time to review the record, to draft their

Appellants’ Brief, to confer with co-counsel, and to allow their clients time to

review the brief before filing. Thus, an extension of 30 days is warranted.

        7.    Appellees do not oppose the extension requested.

        Therefore, Appellants respectfully request that this motion be granted, and

that the time within which they must file their Appellants’ Brief be extended to

August 28, 2015.




UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF—PAGE 2
                                      Respectfully submitted,


                                      By: /s/ Debora B. Alsup
                                          Debora B. Alsup
                                          State Bar No. 02006200
                                          debora.alsup@tklaw.com

                                      Thompson & Knight LLP
                                      98 San Jacinto Blvd., Suite 1900
                                      Austin, Texas 78701
                                      (512) 469-6100
                                      (512) 482-5028 (Facsimile)

                                         Timothy R. McCormick
                                         State Bar No. 13463500
                                         timothy.mccormick@tklaw.com

                                         Michael W. Stockham
                                         State Bar No. 24038074
                                         michael.stockham@tklaw.com

                                         Mackenzie Wallace
                                         State Bar No. 24079535
                                         mackenzie.wallace@tklaw.com

                                      Thompson & Knight LLP
                                      1722 Routh Street, Suite 1500
                                      Dallas, Texas 75201
                                      (214) 969-1700
                                      (214) 969-1751 (Facsimile)

                                      ATTORNEYS FOR
                                      THE BRIGHAM DEFENDANTS




UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF—PAGE 3
                      CERTIFICATE OF CONFERENCE
      I certify that we have contacted counsel for Appellees, Steven M. Jodlowski,
and counsel for Appellants Statoil ASA and Fargo Acquisition, Inc., Russell S.
Post, and obtained an agreement from both to the extension requested in this
motion.


                                            /s/ Debora B. Alsup
                                       Debora B. Alsup


                         CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing document will
be electronically filed using a certified Electronic Filing Service Provider, which
will send electronic notification of such filing to the following counsel of record on
this the 21st day of July, 2015, or alternatively, a copy will be sent via e-mail or
facsimile, to the following parties:

                                            /s/ Debora B. Alsup
                                       Debora B. Alsup

                               Counsel for Defendants

   Russell S. Post                         Chris R. Cowan
   Fields Alexander                        Beck Redden LLP
   Parth Gejji                             515 Congress Avenue, Suite 1750
   Beck Redden LLP                         Austin, Texas 78701
   1221 McKinney St., Suite 4500           (512) 708-1000, ext 6402
   Houston, Texas 77010                    (512) 708-1002 fax
   (713) 951-3700                          ccowan@beckredden.com
   (713) 951-6220 (Alexander)
   (713) 951-3720 fax
   rpost@beckredden.com
   falexander@beckredden.com
   pgejji@beckredden.com




UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF—PAGE 4
                          Class Counsel for Plaintiffs

  Robbins Geller Rudman & Dowd LLP       Robbins Geller Rudman & Dowd LLP
  Randall J. Baron                       Samuel H. Rudman
  David T. Wissbroecker                  Mark S. Reich
  Steven M. Jodlowski                    Michael G. Capeci
  655 West Broadway, Suite 1900          58 South Service Road, Suite 200
  San Diego, CA 92101-3301               Melville, NY 11747
  (619) 231-1058                         (631) 367-7100
  (619) 231-7423 fax                     (631) 367-1173 fax
  randyb@rgrdlaw.com                     srudman@rgrdlaw.com
  dwissbroecker@rgdlaw.com               mreich@rgrdlaw.com
  sjodlowski@rgdlaw.com                  mcapei@rgrdlaw.com


                         Liaison Counsel for Plaintiffs

  Boulette Golden & Marin LLP
  Michael Marin
  2801 Via Fortuna, Suite 530
  Austin, Texas 78746
  (512) 732-8924
  (512) 732-8905 fax
  mmarin@boulettegolden.com

                        Additional Counsel for Plaintiffs

  Kendall Law Group, LLP                 The Briscoe Law Firm, PLLC
  Joe Kendall                            Willie C. Briscoe
  Daniel Hill                            The Preston Commons
  Jamie J. McKey                         8150 N. Central Expressway, Suite 1575
  3232 McKinney Avenue, Suite 700        Dallas, Texas 75206
  Dallas, Texas 75204                    (214) 239-4568
  (214) 744-3000                         (281) 254-7789 fax
  (214) 744-3015 fax                     wbriscoe@thebriscoelawfirm.com
  jkendall@kendalllawgroup.com
  dhill@kendalllawgroup.com
  jmckey@kendalllawgroup.com




UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF—PAGE 5
    Dunnam & Dunnam L.L.P.                 Brodsky & Smith LLC
    Hamilton P. Lindley                    Evan J. Smith
    4125 W. Waco Drive (76710)             Marc L. Ackerman
    P.O. Box 8418                          Two Bala Plaza, Suite 602
    Waco, Texas 76714                      Bala Cynwyd, Pennsylvania 19004
    (254) 753-6437                         (610) 667-6200
    (254) 753-7434 fax                     (610) 667-9029 fax
    hlindley@ dunnamlaw.com                esmith@brodsky-smith.com
                                           mackerman@brodsky-smith.com


    Levi & Korsinsky, LLP                  Kohn, Swift & Graf, P.C.
    Shane T. Rowley                        Denis F. Sheils
    30 Broad St., 24th Floor               One South Broad Street, Suite 2100
    New York, NY 10004                     Philadelphia, PA 19107-3389
    (212) 363-7500 x127                    (215) 238-1700
    (866) 367-6510 fax                     (215) 238-1968 fax
    srowley@zlk.com                        dsheils@kohnswift.com



    The Weiser Law Firm, P.C.              Ryan & Maniskas, LLP
    Patricia C. Weiser                     Katharine M. Ryan
    James M. Ficaro                        Richard A. Maniskas
    22 Cassatt Avenue                      995 Old Eagle School Road, Suite 311
    Berwyn, PA 19312                       Wayne, PA 19087
    (610) 225-2677                         (484) 588-5516
    (610) 408-8062 fax                     (484) 450-2582 fax
    pw@weiserlawfirm.com                   kryan@rmclasslaw.com
    jmf@weiserlawfirm.com                  rmaniskas@rmclasslaw.com




    Kelly N. Reddell
    The Reddell Firm PLLC
    100 Highland Park Village, Suite 200
    Dallas, Texas 75205
    (214) 295-3031
    kelly@reddell-law.com


010283 000032 15161612.1




UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF—PAGE 6